Citation Nr: 0311838	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-10 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Evaluation of right trigeminal neuralgia, currently rated 
as 10 percent disabling.  

3.  Evaluation of bilateral pes planus, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran reports active military service from May 1979 to 
July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issues of evaluation of right trigeminal neuralgia and 
bilateral pes planus will be the subjects of a Remand at the 
end of this decision and will not be otherwise discussed in 
this decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for a bilateral knee disability and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Arthralgias of both knees began during the veteran's 
active service.  


CONCLUSION OF LAW

Arthralgias of the left and right knees were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  Further, VA has completed 
the development of the knee disability issue under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103 (2002).  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  Moreover, as discussed 
below, evidence necessary to substantiate the knee claim has 
been received.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability, there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Background  The service medical records do not document any 
complaints, findings or diagnoses of a knee disorder.  The 
lower extremities (except for feet) were normal on 
examination for separation from service in February 1999.  

On his initial claim, received in August 1999, the veteran 
reported injury of the knees in 1993.  

On the September 1999 VA examination, the veteran reported 
that his joints were somewhat of a problem.  His knees hurt.  
There were no knee findings or diagnoses.  

In his May 2000 substantive appeal, the veteran stated that 
he had reported his knee pain during service.  He wrote that 
he currently had a great deal of knee pain.  

A June 2000 VA clinical note shows the patellar and Achilles 
deep tendon reflexes were 2+ and equal, bilaterally.  There 
were similar findings in May 2001.  

VA X-ray studies of the knees, in February 2003, showed no 
bony abnormality on either side.  

On the February 2003 VA examination, the veteran reported 
that he had bilateral knee pains, which began in service.  It 
was described as intermittent pain.  There was no 
instability.  There was a normal range of motion from 0 to 
145 degrees.  McMurray and Lachman signs were both negative.  
The diagnosis was arthralgias of the knees.  In a March 2003 
addendum, the examiner expressed the opinion that the veteran 
had arthralgia of the knees which began in service.   

Analysis  While the service medical records do not document 
any knee injury or symptoms during service, the fact that the 
veteran claimed a knee disability only a month after 
completing his active service lends credence to the claim.  
Further, VA must base its decisions on the medical evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
case, the only nexus opinion comes from a VA physician and 
that opinion connects a current arthralgia of the knees to 
service.  Consequently, we conclude that the evidence 
supports the claim.  


ORDER

Service connection for arthralgias of the left and right 
knees is granted.  


REMAND

The issue of entitlement to service connection for a 
disability of the ankles was developed for appellate 
consideration from a rating decision in October 1999.  The 
notice of disagreement was received in December 1999.  The 
statement of the case was issued in January 2000.  The 
substantive appeal was received in May 2000.  In a June 2001 
rating decision, the RO determined that the ankle symptoms 
were a manifestation of pes planus and granted service 
connection for bilateral pes planus (previously claimed by 
veteran as bilateral ankle condition), assigning a 10 percent 
rating.  The notice of disagreement with that evaluation was 
received in August 2001.  A statement of the case has yet to 
be issued, thus the Board must remand the issue of evaluation 
of pes planus for a statement of the case, in accordance with 
the decision of the United States Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board informs the veteran that it will not have 
jurisdiction of the pes planus issue, unless he responds to 
the statement of the case with a timely substantive appeal.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In September 2002, the Board undertook additional development 
in this case pursuant to 38 C.F.R. § 19.9(a)(2).  The veteran 
was accorded an examination for disability evaluation 
purposes in February 2003.

In a decision dated in May 2003, the United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  These provisions 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim for a higher evaluation for right 
trigeminal neuralgia considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the veteran of the applicable provisions of VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  

Because of the court decisions in Manlincon and Disabled 
American Veterans v. Secretary of Veterans Affairs, supra, a 
remand in this case is required.  Accordingly, the issues of 
evaluation of right trigeminal neuralgia and pes planus are 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Particularly, the RO must ensure that the 
veteran has been notified of the evidence 
that he must furnish.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim for an evaluation in 
excess of 10 percent for right trigeminal 
neuralgia in light of the examination 
completed in February 2003.  If the claim 
for a higher evaluation for right 
trigeminal neuralgia remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC) on that issue.

3.  The RO should also issue a statement 
of the case (SOC) on the issue of 
evaluation of pes planus.  

4.  The veteran is informed that the 
issue of evaluation of pes planus will be 
returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


